DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method.
Group II, claim(s) claims 9-15, drawn to a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an immobilized hydrogenase on an electrode, and a matrix, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of S. V. Morozov et al. (International Journal of Hydrogen Energy 27 (2002) 1501 – 1505).  Morozov teaches an immobilized hydrogenase on an electrode, and a matrix (hydrogenase electrodes on a polymer modified material, p. 1503, Results and discussion, first paragraph).
Therefore, the common feature between the groups does not provide a contribution over the prior art, and, thus cannot be a special technical feature. Therefore, Groups I and II do not relate to a single inventive concept under PCT Rule 13.1.
During a telephone conversation with Alexandra Hall on August 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because supplemental drawings filed on October 12, 2020 do not include a legend for Figs. 4-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation “wherein the immobilizing of the hydrogenase enzyme using a matrix occurs prior to the depositing of the hydrogenase on the electrode” renders the claim unclear and indefinite. Claim 1, from which claim 6 depends, previously recites the limitations “depositing a hydrogenase on an electrode; immobilizing the hydrogenase on the electrode using a matrix.” It is unclear as to how the hydrogenase can be immobilized to the electrode before it is deposited on the electrode. The specification at p. 2, lns. 21-23 discloses where the method includes immobilizing a hydrogenase enzyme in an electroconductive matrix prior to depositing it on a carbon electrode. However, the claim does not recite that the hydrogenase is immobilized to the matrix before being deposited. Further clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over S.V. Morosov et al. (International journal of hydrogen energy, 27(11-12), pp.1501-1505) and further in view of R.A. Rozendal et al. (Environmental science & technology, 42(2), pp.629-634) as evidenced by K. P. Baidya et al. (Journal of biomaterials applications, 15(3), pp.279-289) with respect to claim 4.

Regarding claim 1, Morosov teaches a method (production of molecular hydrogen by enzyme electrodes, abstract) comprising: 
depositing a hydrogenase on an electrode (hydrogenase immobilization, p. 1502, right column, last paragraph); 
immobilizing the hydrogenase on the electrode using a matrix (Electrodes modified by electropolymerized pyrrole derivatives (1) and (2) were prepared by controlled-potential oxidation of 2 mM pyrrole (1) or (2) derivatives at 0:95 V in CH3CN containing 0:1 M TBAP, p. 1502, right column, last paragraph); 
supplying an electric current through the electrode to the hydrogenase (the experiments were carried out under an inert atmosphere in the potential range −0:5 to −0:31 V, p. 1503, left column, 3. Results and discussion, second paragraph); and 
supplying an inert gas to the hydrogenase (the chamber with the electrodes was sparged with Ar, p. 1502, right column, second paragraph).
	Morosov teaches experiments were conducted in aqueous media (0:02 M KH2PO4; 0:1  KCl, pH 7.0) were performed at 30◦C using either convenient three-electrodes electrochemical cell or the chamber of the mass spectrometer (V =4 ml) as electrochemical cell (p. 1502, right column, second paragraph) but fails to teach adding acid to the hydrogenase.
	Rozendal teaches a microbial biocathode for hydrogen production that is based on a naturally selected mixed culture of electrochemically active micro-organisms (abstract). Rozendal teaches using a pH electrode for controlling the anode chamber at a pH 7 by dosing with 1 M NaOH or 1 M HCl (p. 630, right column, first paragraph).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Morosov to include a pH electrode for monitoring the pH of the chamber and adding doing with HCl as taught by Rozendal with a reasonable expectation of success of maintaining the pH in the chamber during hydrogen production. 

Regarding claim 2, Morosov teaches the electrode is a carbon electrode (carbon felt, p. 1502, right column, end of second paragraph).

Regarding claim 3, Morosov teaches the carbon electrode consists substantially of carbon felt (carbon felt, p. 1502, right column, end of second paragraph).

Regarding claim 4, Morosov teaches the carbon electrode is radio translucent  since the carbon felt will inherently have some non-vanishing radiolucency. Additionally, the carbon felt of Morosov will be radio translucent as evidenced by Baidya (Baidya, carbon fiber reinforced composites were found to be more radiolucent than the glass and kevlar fiber reinforced composites, abstract)

Regarding claim 5, Morosov teaches the matrix is electroconductive (Electrodes modified by electropolymerized pyrrole derivatives (1) and (2) were prepared by controlled-potential oxidation of 2 mM pyrrole (1) or (2) derivatives at 0:95 V in CH3CN containing 0:1 M TBAP, p. 1502, right column, last paragraph).

Regarding claim 6, Morosov teaches the immobilizing of the hydrogenase enzyme using a matrix occurs prior to the depositing of the hydrogenase on the electrode (sorption of hydrogenase onto a polymer-modified electrode, p. 1503, left column, 3. Results and discussion).

Regarding claim 7, Morozov teaches further comprising anaerobically stabilizing the hydrogenase for a period of time prior to the supplying an electric current through the electrode to the hydrogenase (the electrode with adsorbed hydrogenase was
introduced in the vessel, which was then sparged with D2, p. 1502, left column, 2.2 Measurements of hydrogenase activity).

Regarding claim 8, Morosov teaches the period of time is less than one hour (within a few minutes, p. 1503, left column, 3. Results and discussion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bombelli (US 2010/0304458) teaches a device and method for the production of hydrogen or electrical current using a photosynthetic process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699